Dear Judge Fedoroff:
This office is in receipt of your request for an opinion of the Attorney General in regard to the applicable retirement benefits under R.S. 11:1352 for a judge of a district court. You indicate you have served as a judge in the Civil District Court for the Parish of Orleans continually since 1970, and you are 65 years of age. You make reference to certain statutes which provide for judicial review in the district court from orders or rulings of various boards or commissions, and ask if this would entitle you to retire at 100% of your salary under R.S. 11:1351(D).
R.S. 11:13521, "Retirement based on age and years of service", provides in pertinent part as follows:
      A. (1) Every judge shall retire upon reaching the age of seventy years. * * * .
      * * * * * * * * * * * * * * * * * * * * * * * * * B. Any judge, upon completing more than twenty-two years of service as a judge of a court of record, may, irrespective of his attained age, retire on two-thirds pay.
      C. Any judge may retire on two-thirds pay when he shall have served as a judge of a court of record for twenty years and shall have reached the age of sixty-five years.
      D. Any appellate judge may retire upon reaching the age of sixty-five years and receive full pay for life if he has served continuously as a judge for twenty-five years.
* * * * * * * * * * * * * * * * * * * * * * * * *
We believe the intent of the statute when it refers to an "appellate judge" means a judge with exclusive appellate jurisdiction rather than a judge of a district court, who as a court of record may on occasion have jurisdiction for judicial review of decisions made by such entities as boards or commissions.
However, we feel this  is a question that should properly be directed to the Judicial Administrator, Dr. Hugh Collins, in the Louisiana Supreme Court, 301 Loyola Ave. New Orleans, LA. 70112.
We regret that we cannot give you a definitive answer, but if we can be of assistance in the future, do not hesitate to contact us.
Sincerely yours,
                                       RICHARD P. IEYOUB Attorney General
                                   By: __________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR